DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 7/22/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.
	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 10-28 and 30 stand rejected. Claims 10-28 and 30 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 7/22/2022, with respect to the rejection(s) of amended claim(s) 10-28 and 30 under 103 have been fully considered and are persuasive.  Therefore, the rejection of the amended claims with Morita, Morita’317, Nishioka, and Vasile has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita et al. (US Pub No. 2012/0111784 A1; hereinafter “Morita”) in view of Morita (US2010/0096317; hereinafter “Morita’317”), and further in view of Bradford et al. (US2004/0011723; hereinafter “Bradford”) and Nishioka (FOR JP2006247453A. A machine translation has been provided and claim mapped to.), with evidence by Vasile (NPL – Practical Guide to Polyethylene; hereinafter “Vasile”).
Applicant’s claims are toward an apparatus.
Regarding claims 10-28 and 30; Morita discloses a separation membrane element (See Morita Figure 1/2; membrane element 10) comprising 
A) a pair of separation membranes containing two separation membranes arranged so that the filtrate-side surfaces thereof are disposed in mutually opposed relation (See Morita Figure 1/2; membranes 11 (11A and 11B) are opposite to each other), 
B) a peripheral sealing member disposed between and sealed to peripheral edges of the pair of the separation membranes (See Morita Figure 2, par. [0095]; periphery-sealing member 19), and 
C) a multiplicity of individual resin members extending between the separation membranes and bonded to both of the mutually opposed filtrate-side surfaces (See Morita Figure 1 and 2, par. [0094]; vertical portions of support member 12 may be made of metal and covered with resin. Each of the rods of the net is interpreted to be a separate support member, i.e. a resin member. Each of the support plates are in columns with one another and are non-contiguous, i.e. individual).
Morita does not disclose D) wherein the resin members are 1) positioned in and maintain a predetermined gap between the separation membranes such that the gap functions as a flow channel between the separation membranes, and 2) cause discontinuous shadows when projected onto the separation membrane. 
However, Morita’317 discloses a sheet membrane module with a plurality of porous membranes and a space for treated liquid to flow through (See Morita’317 Fig. 1-2, par. [21-25, 77]). Morita’317 further discloses a support plate made of a polyethylene resin that rests between the filtration membranes (See Morita’317 Fig. 2, par. [157]; support plate 12 is a polyethylene resin-made support plate). The support plate with the polyethylene resin are placed in between the filtration sheets, thus giving it a gap as fluid flows between the sheets (See Morita’317 Fig. 13, par. [157]; the support plate in between the filtration membranes 11A/B gives a space for treated liquid to flow therebetween). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Morita’s flat filtration membrane that has a support between the two filtration membranes with Morita’317’s resin support plates, that are utilized in flat membrane element filtration and is also located between two filtration membranes, give a gap between the two filtration membranes for fluid to flow through (See Morita’317 Fig. 2, par. [157]; support plate 12 is a polyethylene resin-made support plate. See Morita’317 Fig. 2; support plate 12 has holes 12b that will cause discontinuity.), as a suitable way of configuring the resin components as a separable configuration in order to achieve the equivalent result of a support layer between two filtration membranes. Morita’317 may further be seen as an equivalent support structure, as both Morita and Morita’317 are utilizing resin support plates as a separation element between two filtration membranes. 
The combination of Morita and Morita’317 further does not disclose wherein the resin members 2) cause discontinuous shadows when projected onto the separation membrane.
Bradford relates to the prior art by disclosing a filtration membrane that contains obstructions and/or spacers (Bradford abstract). The spacers or posts are spaced a part from one another, i.e. individual, and thus will be discontinuous to one another. Additionally, the posts are orientated in a way to act to increase the tortuosity of the flow path, thereby increasing the localized vorticity and reducing concentration polarization (Bradford Pr. 125; Fig. 10). 
Nishioka relates to the prior art by disclosing a reverse osmosis (RO) water purification system with a flat membrane type that contains a pair of channel materials sandwiched between RO membranes (See Nishioka Pr. 1-2). Nishioka indicates that a columnar protrusion can be utilized, and when a dot arrangement is arranged in a staggered pattern, the stress when receiving the stock solution is dispersed and advantageous in suppressing depression (See Nishioka Fig. 1; Pr. 29; cylindrical protrusions that are spaced apart from one another. The spaced apart protrusions are discontinuous from one another, and thus will be seen as discontinuous when projected onto a membrane.). The flow path with columnar protrusions further provide a configuration of low flow path resistance (See Nishioka Pr. 11-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the combination of Morita and Morita’317’s separation membrane with Bradford’s spacers or posts that are individual to one another, and with Nishioka’s usage of a staggered pattern of columnar protrusions; to provide an increase in the flow path tortuosity, thereby increasing the localized vorticity and reducing concentration polarization (Bradford Pr. 125; Fig. 10), while creating a flow path that helps suppress the depression of the membrane when the stock solution is dispersed onto the membrane which further provides a low flow path resistance (See Nishioka Fir. 1; Pr. 11, 29).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 11: The separation membrane element as described in claim 10, wherein a surface area of the resin members accounts for 1% or more and 70% or less of a surface area of the separation membranes inside the peripheral edges (See Morita Figure 1/5, par. [0089 0103 0106]). 
                        
                            S
                            
                                
                                    A
                                
                                
                                    m
                                    e
                                    m
                                    b
                                    r
                                    a
                                    n
                                    e
                                
                            
                            =
                            560
                             
                            m
                            m
                            *
                            50
                             
                            m
                            m
                            =
                            28,000
                             
                            m
                            m
                        
                    
The grid structure of support structure has a thickness of 1.9 mm (See Morita par. [0089]), and there are roughly 12 horizontal support beams, and 10 vertical support beams (See Morita Figure 5).
                        
                            S
                            
                                
                                    A
                                
                                
                                    h
                                    o
                                    r
                                    i
                                    z
                                    o
                                    n
                                    t
                                    a
                                    l
                                     
                                    s
                                    u
                                    p
                                    p
                                    o
                                    r
                                    t
                                
                            
                            =
                             
                            1.9
                             
                            m
                            m
                            *
                            12
                             
                            b
                            a
                            r
                            s
                            *
                            560
                             
                            m
                            m
                            =
                            12,768
                             
                            m
                            m
                        
                    
                        
                            S
                            
                                
                                    A
                                
                                
                                    v
                                    e
                                    r
                                    t
                                    i
                                    c
                                    a
                                    l
                                     
                                    s
                                    u
                                    p
                                    p
                                    o
                                    r
                                    t
                                
                            
                            =
                            1.9
                             
                            m
                            m
                            *
                            10
                             
                            b
                            a
                            r
                            s
                            *
                            50
                             
                            m
                            m
                            =
                            950
                             
                            m
                            m
                        
                    
                        
                            S
                            
                                
                                    A
                                
                                
                                    t
                                    o
                                    t
                                    a
                                    l
                                
                            
                            =
                            13,718
                             
                            m
                            m
                        
                    
                        
                            %
                             
                            S
                            
                                
                                    A
                                
                                
                                    s
                                    u
                                    p
                                    p
                                    o
                                    r
                                    t
                                
                            
                            =
                            
                                
                                    13,718
                                     
                                    m
                                    m
                                
                                
                                    28,000
                                     
                                    m
                                    m
                                
                            
                            =
                            ~
                            49
                            %
                        
                    
 Claim 12: The separation membrane element as described in claim 10, wherein the separation membranes constituting the pair of separation membranes are disposed with a gap of 50 μm or more and 5,000 μm or less maintained therebetween (See Morita par. [0089 0106]; membrane has a width of 2.5mm, i.e. 2500 μm, which means the range must not exceed 2500. Support 12 has a thickness of about 1.9mm). 
Claim 13: The separation membrane element as described in claim 10, wherein the resin members are formed of thermoplastic polymer having a softening point of 80 to 200° C (See Morita par. [0086]; support 12 may be formed of polyethylene-resin. NPL Practical Guide to Polyethylene Vasile discloses on page 48, section 3.4.5 Heat Deflection Temperatures and Softening Points that the Vicat softening point of PE is 85-100oC for low density polyethylene and 112-132oC high density polyethylene.). 
Claim 14: The separation membrane element as described in claim 10, wherein the resin members are disposed in a dotted, linear, or grid-like arrangement (See Morita Figure 1; linear and grid-like arrangement of resin 12). 
Claim 15: The separation membrane element as described in claim 10, wherein the resin members are disposed in a linear arrangement, the linearly arranged portions forming a checkered-steel-plate-like checkered pattern (See Morita Figure 1; linear arrangement of the resin support 12 forms a checkered pattern, i.e. grid-like). 
Claim 16: The separation membrane element as described in claim 15, wherein checks in the checkered pattern of resin members are disposed in substantially parallel or substantially perpendicular directions to the peripheral edge of the pair of separation membranes (See Morita Figure 1; supports 12 is parallel or perpendicular to the membranes 11). 
Claim 17: The separation membrane element as described in claim 10, further comprising a water collecting member provided in a part of the peripheral sealing member so that a collected water flow channel disposed inside the peripheral sealing member runs out of the element through the water collecting member (See Morita par. [0099 0100], Figures 3, 4, and 7; water-gathering port 18a is in communication with tube 18d). 
Claim 18: A separation membrane module (See Morita Figures 3-5) comprising a plurality of separation membrane elements as described in claim 10 disposed in parallel to each other (See Morita Figures 3-5, par. [0108]; membrane elements are arranged in parallel) and arranged so that the water collecting members of adjacent separation membrane elements are not located at the same position (See Morita Figure 3, 4, and 7; water-gathering member 18a are not in the same position as the membrane elements, because it is considered to be in a different position relative to each separation membrane element). 
Claim 19: The separation membrane element as described in claim 11, wherein the separation membranes constituting the pair of separation membranes are disposed with a gap of 50 μm or more and 5,000 μm or less maintained therebetween (See Morita par. [0089 0106]; membrane has a width of 2.5mm, i.e. 2500 μm, which means the range must not exceed 2500. Support 12 has a thickness of about 1.9mm). 
Claim 20: The separation membrane element as described in claim 11, wherein the resin members are formed of thermoplastic polymer having a softening point of 80 to 200° C (See Morita par. [0086]; support 12 may be formed of polyethylene-resin. Vasile discloses on page 48, section 3.4.5 Heat Deflection Temperatures and Softening Points that the Vicat softening point of PE is 85-100oC for low density polyethylene and 112-132oC high density polyethylene.). 
Claim 21: The separation membrane element as described in claim 12, wherein the resin members are formed of thermoplastic polymer having a softening point of 80 to 200° C (See Morita par. [0086]; support 12 may be formed of polyethylene-resin. Vasile discloses on page 48, section 3.4.5 Heat Deflection Temperatures and Softening Points that the Vicat softening point of PE is 85-100oC for low density polyethylene and 112-132oC high density polyethylene.). 
Claim 22: The separation membrane element as described in claim 11, wherein the resin members are disposed in a dotted, linear, or grid-like arrangement (See Morita Figure 1; linear and grid-like arrangement of resin 12). 
Claim 23: The separation membrane element as described in claim 12, wherein the resin members are disposed in a dotted, linear, or grid-like arrangement (See Morita Figure 1; linear and grid-like arrangement of resin 12). 
Claim 24: The separation membrane element as described in claim 12, wherein the resin members are disposed in a dotted, linear, or grid-like arrangement (See Morita Figure 1; linear and grid-like arrangement of resin 12). 
Claim 25: The separation membrane element as described in claim 11, wherein the resin members are disposed in a linear arrangement, the linearly arranged portions forming a checkered-steel-plate-like checkered pattern (See Morita Figure 1; linear arrangement of the resin support 12 forms a checkered pattern, i.e. grid-like). 
Claim 26: The separation membrane element as described in claim 12, wherein the resin members are disposed in a linear arrangement, the linearly arranged portions forming a checkered-steel-plate-like checkered pattern (See Morita Figure 1; linear arrangement of the resin support 12 forms a checkered pattern, i.e. grid-like). 
Claim 27: The separation membrane element as described in claim 13, wherein the resin members are disposed in a linear arrangement, the linearly arranged portions forming a checkered-steel-plate-like checkered pattern (See Morita Figure 1; linear arrangement of the resin support 12 forms a checkered pattern, i.e. grid-like). 
Claim 28: The separation membrane element as described in claim 14, wherein the resin members are disposed in a linear arrangement, the linearly arranged portions forming a checkered-steel-plate-like checkered pattern (See Morita Figure 1; linear arrangement of the resin support 12 forms a checkered pattern, i.e. grid-like). 
Claim 30: The separation membrane element as described in claim 10, wherein the separation membrane is impregnated with the resin component of the resin members (See Morita at least par. [50-51, 94]; the supporter 12 and filtering membrane 11 may be welded to the filtering membrane, thus melting the resin coating and bonding to the membrane, i.e. impregnate).
							
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keisuke (JPH0731857A) – separation membrane with adhesives spaced apart at specified intervals
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779  
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779